Title: To James Madison from William Jarvis, 3 August 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 3 August 1802.
					
					I embrace the earliest opportunity to inform you of my arrival here the 1st. Instant which I yesterday communicated to the Minister of Foreign Affairs, as you will see by the annex’d, to which, from the tardiness of the Public Officers I probably shall not receive an answer for several days.
					On my arrival I was honored with your favour of the 6th. May last, acknowledging the receipt of mine of the 8th. & 23rd. September by mistake, instead of April.  I shall not fail to pay particular attention to the several claims against this Government for the Vessels siezed in the Brazils as soon as the Exequator of my Commission is granted to enable me to act.  In the mean time I shall obtain all the information in my power on the subjects that I may be able to judge of the merits of the several cases; which, with the assistance of the ablest lawyers, I hope to obtain that justice for my fellow Citizens which they may be entitled to according to the Laws of this realm & of Nations.  Your recommendation of the Church I shall particularly attend to.
					The Quarantine laid last winter has been taken of for some time, which I am extremely pleas’d to find.
					By a letter I have just received from John J. Clark Esqr. of Providence, he acquaints me of the siezure of his schooner Pilgrim, Saml. Staples Master, in Rio Janiero upon suspicion of intending to carry on an illicit Trade, & has requested me to pursue the business.  The Super Cargo is here & will furnish me with the papers to morrow.  I find that both this & the Samuel have been condemned for a breach of the Law of the realm as ⅌ Copy of the Samuel’s condemnation inclosed.  Notwithstanding, Mr Wilson the Super Cargo entertains some hope of getting the sentence revers’d.
					I am much mortified at the situation of our Affairs with the powers of Barbary, which appear from the inclosed papers to be in the most disagreeable posture;  Mr. Bulkeley has to day put them into my hands; part of which he informed me he had communicated to you, but as they were not particularly specified in the Copy of his Letter which inclosed them I thought it most desireable to Copy & forward the whole, well knowing from the interest Government takes in those affairs, how desirable is the most speedy & correct information on the subject.  I shall not make any remarks on any of the letters except that from Bonaventura on page 12, which it is possible might not have been any thing but a friendly Vessel standing the same way at which they were alarmed in the dark without any cause.  Be this as it may, no such Vessel has been heard of since.
					I have agreeable to your wishes been particularly careful that Mr. Bulkeley shall have no cause to complain of a want of delicacy on the part of Government or myself, of which he appears to be fully sensible.  With the highest Respect I have the honor to be Sir Yr. Most Hble Servt.
					
						William Jarvis
					
					
						Inclosed is a letter from James Simpson Esqr. just come to hand.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
